Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jarrad Gunther on 5/3/2022.

The application has been amended as follows: 

94.	(Currently amended) A prosthesis system, comprising:
a first prosthesis, comprising:
	a stem having a first end and a second end, the first end of the stem including a first engagement feature, the stem having a circular cross-sectional geometry sized and configured to be disposed in an intramedullary path formed in a first bone;
	a platform having a second engagement feature located on a first side of the platform and a third engagement feature located on a second side of the platform, the second engagement feature of the platform being complementary to the first engagement feature of the stem for coupling the stem to the platform, and
	a first artificial joint surface rotatably coupled to the platform and including a fourth engagement feature, the fourth engagement feature of the first artificial joint surface being complementary to the third engagement feature of the platform for coupling the first artificial joint surface to the platform, wherein the coupling between the first artificial joint surface and the platform is such that the first artificial joint surface may translate relative to the platform when the prosthesis system is implanted in a patient; and
a second prosthesis, comprising:
	a second artificial joint surface configured to be attached to a second bone and to articulate with the first artificial joint surface, wherein the first artificial joint surface and the second artificial joint surface include mating concave and convex surfaces,
wherein the platform comprises a cylindrical collar extending away from the stem when the platform is fixedly coupled to the stem, and
wherein the cylindrical collar is configured to be received in a complementary recess defined by the first artificial joint surface to provide a rotational fit between the platform and the first artificial joint surface.

Claim 96 is canceled.
Claims 99 is canceled.
Claim 100 now depends from claim 98.

Claim 101. (Currently amended) An ankle prosthesis system, comprising:
a first prosthesis, comprising:
	a stem having a first end and a second end, the stem having a circular cross-sectional geometry sized and configured to be disposed in an intramedullary path formed in an inferior end of a tibia such that, when implanted, the stem extends along an axis defined by the tibia, the stem including a first engagement feature disposed at the first end;
	a platform having a second engagement feature located on a first side of the platform and a third engagement feature located on a second side of the platform, the second engagement feature of the platform being complementary to the first engagement feature of the stem for coupling the stem to the platform, and
	a first artificial joint surface including a fourth engagement feature, the fourth engagement feature of the first artificial joint surface being complementary to the third engagement feature of the platform for coupling the first artificial joint surface to the platform such that the first artificial joint surface is able to rotate and translate 
a second prosthesis, comprising:
	a second artificial joint surface configured to be attached to a talus and to articulate with the first artificial joint surface, wherein the first artificial joint surface and the second artificial joint surface include mating concave and convex surfaces,
wherein the third engagement feature includes a cylindrical collar extending away from the stem when the platform is fixedly coupled to the stem, and
wherein the fourth engagement feature includes a recess that is complementary to the cylindrical collar such that the cylindrical collar may be received in the recess to provide a rotational fit between the platform and the first artificial joint surface.

Claims 108 and 109 are canceled.

Claim 110. (Currently amended) The 115, wherein the 

Claim 111 is canceled.

112.	(Currently amended) The 5 [[1]], wherein the first bone is a tibia and the second bone is a talus.

Claims 113 and 114 are canceled.

115.	(New) A prosthesis system, comprising:
a first prosthesis, comprising:
	a stem having a first end and a second end, the first end of the stem including a first engagement feature, the stem having a circular cross-sectional geometry sized and configured to be disposed in an intramedullary path formed in a first bone;
	a platform having a second engagement feature located on a first side of the platform and a third engagement feature located on a second side of the platform, the second engagement feature of the platform being complementary to the first engagement feature of the stem for coupling the stem to the platform, the third engagement feature of the platform including a tab having a first diameter, and
	a first artificial joint surface rotatably coupled to the platform and including a fourth engagement feature comprising a hole having a second diameter that is greater than the first diameter such that the tab may be received in the hole for coupling the first artificial joint surface to the platform, wherein the coupling between the first artificial joint surface and the platform is such that the first artificial joint surface may translate relative to the platform when the prosthesis system is implanted in a patient; and
a second prosthesis, comprising:
	a second artificial joint surface configured to be attached to a second bone and to articulate with the first artificial joint surface, wherein the first artificial joint surface and the second artificial joint surface include mating concave and convex surface.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest the combination of elements claimed, particularly including that the platform has a cylindrical collar that extends away from the stem and is received in a recess defined by the first artificial joint surface to provide a rotational fit between the platform and the first artificial joint surface, as recited in claims 94 and 101. The prior art also does not teach or fairly suggest the combination of elements claimed, particularly including that the platform is rotatably coupled to the first artificial joint surface by a tab of the platform being received in a hole of the first artificial joint surface, the hole having a greater diameter than the tab to also allow the first artificial joint surface to translate relative to the platform when the system is implanted, as recited in claim 115.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774